EcoReady Corporation 555 Winderley Place, Suite 300 Orlando, FL 32751 Tel.: (407) 571-6846 January 26, 2011 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Attn: Russell Mancuso Re: EcoReady Corporation (formerly Centracan Incorporated) Registration Statement on Form S-1 Originally Filed September 15, 2010 File No.333-169393 Ladies and Gentlemen: Pursuant to Rule477 under the Securities Act of 1933 (the “Act”) EcoReady Corporation (the “Company”) requests the withdrawal of the Company’s Registration Statement on Form S-1 originally filed on September 15, 2010 (the “S-1 Registration Statement”).No sales of the Company’s common stock have been or will be made pursuant to the S-1 Registration Statement. The Company requests that in accordance with Rule457(p)under the Securities Act, all fees paid to the Commission in connection with the filing of the above-captioned registration statement be credited for future use. Upon grant of the Commission’s consent, please provide a facsimile copy of the written order consenting to the withdrawal of the S-1 Registration Statement to the undersigned, facsimile number (321) 978-0343. If you have any questions with respect to this matter, please contact me at (321) 735-0558. Very truly yours, ECOREADY CORPORATION By: /s/ Boris Rubizhevsky Boris Rubizhevsky Chief Executive Officer
